DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
 
                                              Response to Amendment
3.	Claims 9, 24 have been amended.

Response to Arguments
4.	Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
5.	The Applicant’s arguments with respect to the 103 rejection of claim 24 over XIONG in view of CHOI #1 174 have been considered, they are not persuasive because the aforementioned arguments are based on newly added claim limitations “ uplink subframe designated as uplink by a time division duplex downlink-reference uplink-downlink configuration associated with a first radio access technology (RAT), wherein the time division duplex downlink-reference uplink-downlink configuration indicates a pattern of a plurality of subframes including the uplink subframe and at least one of a downlink subframe or a special subframe.”
	In response to above claim limitations, the Examiner has made a new ground of rejection.


Allowable Subject Matter
6.	Claims 1-23, 30 are allowed.
Regarding claims 1,  18, 30, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identifying a subframe for transmission of the uplink communication based at least in part on the type of the uplink communication and based at least in part on a downlink-reference uplink-downlink configuration; and transmitting the uplink communication in the identified subframe, wherein at least one of: the identified uplink subframe is a first set of uplink subframes, permitted for transmission of the uplink communication when the uplink communication is dynamically scheduled, or a second set of uplink subframes, different from the first set of uplink subframes, permitted for transmission of the uplink
communication when the uplink communication is semi-statically configured, or
the identified uplink subframe is limited to a first uplink subframe designated as uplink by the downlink-reference uplink-downlink configuration if the uplink communication is at least one of: a configured grant physical uplink shared channel (PUSCH) communication, or a periodic or semi-persistent sounding reference signal, a physical uplink control channel (PUCCH)
communication”.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


9.	 Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over of XIONG et al (US 2019/0261454 A1) in view of CHOI #1 et al (US 2021/0045174 A1, Foreign Priority of August 8, 2019) and further in view of CHOI #2 et al (US 2020/0351865 A1), Foreign Priority: May 2, 2019).  

	Regarding claim 24, XIONG et al (US 2019/0261454 A1) discloses a method of wireless communication  (see, wireless communication that is related to LTE Advanced with NR RATs, section 0026) performed by a user equipment (UE) (see, the UE which decodes RRC configured channels, including identifying the a set of symbols of a lost based on UL-DL configuration, section 0026,  0028, 0031, 0038), comprising: identifying one or more symbols (see, the UE  can identify one or more symbols based on DL-UL configuration, section 0028, 0038), in an uplink subframe designated as uplink by a time (see, time domain in relation to time frequency unit, section 0069) a downlink-reference uplink-downlink configuration (see, UL direction for the symbols as configured by semi-static DL-UL assignment, section 0038, 0059) associated with a first radio access technology (RAT) (Noted: semi-static configuration received from the New Radio (NR) base station, section 0059-0060, 0117) in which the UE is not permitted to transmit an uplink communication for a first radio access technology (RAT) (see, the UE can cancel or not transmit in the uplink channel based on conflict in the DL-UL direction based on the semi-static configuration received from the New Radio (NR) base station, section 0059-0060, 0117).
	XIONG #2 ‘454 discloses all the claim limitations but fails to explicitly teach: wherein the UE is in a dual connectivity mode using the first RAT and a second RAT;  and transmitting an uplink communication for the second RAT in the identified one or more symbols.
	However, CHOI ‘174 from a similar field of endeavor (see, dual connectivity for UEs in a wireless system, including dynamic sharing power capability, section 0009, 0123, 0129) discloses: wherein the UE is in a dual connectivity mode (see, dual connectivity with dynamic sharing with LTE, and E-UTRA NR, section 0124) using the first RAT (see, dual connectivity with dynamic sharing with LTE, , section 0124, 0133) and a second RAT (see, New Radio (NR) with dynamic power sharing, section 0123-0124, 0009);  and transmitting an uplink communication for the second RAT  (see, NR uplink transmission where the UE collides in the UL LTE transmission based on TDD configuration among the UL subframes/UL in TDD UL-DL configuration section 0129, 0133, 0137, line 1-13) in the identified one or more symbols (see, the  EN-DC UE which receives information in relation of OFDM symbols, section 0137, line 1-13+, the  EN-DC performs UL transmission in the slot which is related to the received symbols, section 0137, 0139).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual connectivity method and apparatus in which power is dynamically shared, including resolving UL transmission as taught by CHOI #1 ‘174 into the method and system for handling of RRC channels and signals in relation to conflict direction of XIONG ‘454.  The motivation would have been to provide interference avoidance (section 011).
 	The combination of XIONG ‘454 and Choi #1‘174 discloses all the claim limitations but fails to teach:  identifying by a time division duplex downlink-reference uplink-downlink configuration associated with a first radio access technology (RAT), wherein the time division duplex downlink-reference uplink-downlink configuration indicates a pattern of a plurality of subframes including the uplink subframe and at least one of a downlink subframe or a special subframe; and
	However, CHOI #2 et al (US 2020/0351865 A1), Foreign Priority: May 2, 2019)  from a similar field of endeavor (see, determination of  resource for uplink channels, the UE is configured with dynamic for power-sharing capability for uplink transmission,  including TDD  configuration information set  in the terminal, section 0010, 0012, 0068, 0124) discloses: identifying (section 0131, 0161, see OFDM symbols received in the TDD configuration by the UE) by a time division duplex (see, TDD configuration information set in the terminal, uplink-downlink (UL-DL) configuration, section 010, 0124) downlink-reference uplink-downlink configuration associated with a first radio access technology (RAT) (see, UL_DL configuration in NR uplink transmission in TDD, section 0010, 0124), wherein the time division duplex downlink-reference uplink-downlink configuration indicates a pattern of a plurality of subframes including the uplink subframe and at least one of a downlink subframe or a special subframe (see, the TDD UL-DL configuration in term of an uplink subframe, special subframe and downlink subframe and number of subframe locations, section 0128, 0131, 0161).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the TDD of dynamic power-sharing capability for uplink transmission whereby uplink transmission is prioritized  in case LTE and NR uplink transmissions collide with each other as taught by CHOI #2 ‘865 into the combined dual connectivity method and apparatus in which power is dynamically shared, including resolving UL transmission conflict of XIONG ‘454 and CHOI #1 174.  The motivation would have been to provide collision avoidance (section 0125).




	Regarding claim 25, XIONG  ‘454 as modified by CHOI ‘174 and CHOI #2 ‘865 discloses the method of claim 24, wherein the UE is in a single transmission switched uplink mode (CHOI ‘174, see, the UE dropping  the in case of the uplink transmission of the SCG overlaps with the uplink transmission, section 0015-0016), the UE does not have a dynamic power sharing capability (CHOI ‘174, see, not reporting dynamic power capability, section 0137, 0169), and a primary cell of the first RAT uses frame structure type 2 (see, LTE transmission in UL subframe #2, #7, section 0137). 
 
	Regarding 26, XIONG  ‘454 discloses the method of claim 24, wherein the one or more symbols (see, symbols in relation to RRC configuration, section 0031, 0038)  are identified based at least in part on upper layer signaling (see, RRC configured  uplink physical channel/signals, section0041-higher layer signaling, 0044-0047) 

	Regarding claim 27, XIONG #2 ‘454 discloses the method of claim 26, wherein the upper layer signaling includes at least one of system information or a radio resource control message (see, RRC configured physical channel/signals, section 0044-00047) 
 
	Regarding claim 28, XIONG #2 ‘454 discloses the method of claim 24, wherein the one or more symbols are configured for cell-specific sounding reference signals (see, RRC configuration symbols in relation to sounding reference signals, section 004, 0031, 0038, 0049, noted: the sounding reference signals are used in dual connectivity which involves the use of cells). 
 
	Regarding claim 29, XIONG #2 ‘454 as modified by CHOI #1 ‘174 and CHOI #2 ‘865 discloses the method of claim 24, wherein one or more cells of the first RAT are configured in a first cell group and one or more cells of the second RAT are configured in a second cell group (CHOI ‘174, see. LTE as MCG, NR as SCG in which the EN-DC UE is configured, section 0137, 0169 see, Pcell and Scell).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual connectivity method and apparatus in which power is dynamically shared, including resolving UL transmission as taught by CHOI #1 ‘174 into the combined method and system for handling of RRC channels and signals in relation to conflict direction of XIONG ‘454 and CHOI #1 ‘865.  The motivation would have been to provide interference avoidance (section 011).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473